DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Applicant(s) Response to Official Action
Presented arguments filed on January 26, 2021 in response to the Final Office Action mailed on October 27, 2020 have been made of record.  Claims 1, 5, 6, 11, 15 and 16 have been amended. Claims 1 - 20 are currently pending in the application.

 Response to Arguments
Applicant’s arguments, see pages 5 and with respect to the rejection of Claims 1 - 3, 5, 11 - 13 and 15 under 35 USC §103 as being unpatentable over Abe (US 2020/0134317 A1) and VULLIOUD et al (US 2015/0347849 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to capturing an augmented image 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 11 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0134317 A1) referred to as Abe hereinafter, and in view of Cohen (US 7,564,469 B2) referred to as Cohen hereinafter.
Regarding Claim 1, Abe teaches a method for producing a traceable measurement of a component (Par. [0045], FIG. 7 is a flow chart of measurement data collection processing), comprising: 
generating at least one augmented reality (AR) graphical element (Fig. 2, guide frame 300 and navigation information 310) indicative of a measurement to be performed on the component (Par. [0046], the object body (i.e. component) in front of the user (step S100)) using a local measurement instrument (Par. [0040], navigation information 310 for guiding the user to move the measurement tool 200 closer to the reading position); 
rendering the at least one AR graphical element via an AR device (Fig. 7, Par. [0048], the support information generation unit 126 allows the guide frame 300 corresponding to the measurement tool 200 identified by the three-dimensional information analysis unit 123 to be displayed on the display screen 112 via the display control unit 127 (step S130));
obtaining at least one measurement value (Par. [0033], the camera 113 is configured to capture (i.e. obtaining) an appearance image of the measurement tool 200 on which a measurement value is displayed) associated with the measurement as performed on the component using the local measurement instrument (Par. [0032], the HMD unit 110 is utilized and displays support information as an object in a virtual space on the display screen 112 for facilitating reading by the measurement data collection device 100 in a measurement operation by use of a measurement tool present in a real space; therefore, an operation by the user is supported);
capturing (Fig. 1, camera 113) an augmented image (Fig. 10, Par. [0033], an image in the front of the user wearing the HMD unit 110 is captured) comprising capturing an augmented image comprising a representation of the component (Fig. 10, object body (i.e. representation of the component) being measured is captured), a representation of the local measurement instrument obtaining the at least one measurement value, (Par. [0054], the camera 113 receives the trigger signal and thereafter captures the appearance image of the measurement tool 200 (step S160) and obtains an appearance image in which a measurement value display 210 of the measurement tool 200 is imaged); and 
storing the measurement value in association with the augmented image (Par. [0055], information such as the measurement value read by the measurement value reading unit 121, the 
While Abe teaches when the measurement value display 210 is located in the reading position (i.e. inside graphical element 300), the three-dimensional information analysis unit 123 outputs to the camera 113, a trigger signal for indicating the timing that the appearance image of the measurement tool 200 needs to be captured, then the camera 113 receives the trigger signal and thereafter captures the appearance image of the measurement tool 200 (Par. [0054]), Abe does not specifically teach the AR graphical element is captured. Therefore, Abe fails to explicitly teach capturing an augmented image comprising the at least one AR graphical element. 
However, Cohen teaches capturing an augmented image comprising the at least one AR graphical element (Col. 7:38-42, although a preferred embodiment captures image data of a real-world object, it is also contemplated that one could capture image data of a virtual object (i.e. AR graphical element) without significantly departing from the inventive subject matter, where "virtual objects" are those that do not have mass and extent in the physical world (see Col 2:35-37) and one should note that a projected image is not considered a real-world object because it lacks mass, but is rather considered a virtual object (See Col 7:34-36)).
References Abe and Cohen are considered to be analogous art because they relate to mixed reality imaging. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including capturing the AR graphical element as suggested by Cohen in the invention of Abe in order to allow a user to interact with at least one real-world object and one virtual object (See Cohen, Col. 2:37-40).

 Regarding Claim 2, Abe in view of Cohen teaches Claim 1. Abe further teaches wherein the at least one AR graphical element is indicative of a measuring position (Par. [0040], navigation information 310 for guiding the user to move the measurement tool 200 closer to the reading position (i.e. indication of measuring position)) and/or a measuring orientation for the local measurement instrument relative to the component (Par. [0037], a guide frame 300, which is displayed to indicate a reading position (i.e. measuring orientation)).

Regarding Claim 3, Abe in view of Cohen teaches Claim 1. Abe further teaches wherein obtaining the at least one measurement value comprises obtaining the at least one measurement value from the local measurement instrument (Par. [0033], the camera 113 is configured to capture (i.e. obtaining) an appearance image of the measurement tool 200 on which a measurement value is displayed).

Regarding Claim 5, Abe in view of Cohen teaches Claim 1. Abe further teaches wherein capturing the augmented image comprises: 
monitoring a video feed obtained from the AR device configured for generating the at least one AR graphical element (Par. [0033], a video camera or the like configured to extract a still image from a moving image and output the still image may be used as the camera 113); and 
capturing the augmented image when the local measurement instrument is located in a field of view of the AR device (Par. [0033], the camera 113 may be provided, for example, near the center of the frame 111 to be oriented in a direction in which an image of the front of the user wearing the HMD unit 110 is captured).

Apparatus Claims 11 – 13 and 15 are drawn to the apparatus corresponding to the method of using same as claimed in Claims 1 - 3 and 5, respectively.  Therefore apparatus Claims 11 – 13 and 15 correspond to method Claims 1 - 3 and 5, respectively, and are rejected for the same reasons of obviousness as used above. Claim 1 however also recites a processor (See Abe, Fig. 3, Par. [0035], the control unit 120 performs processing of reading measurement Values) and a non-transitory computer-readable medium having stored thereon instructions executable by the processor (Par. [0035], the control unit 120 is, for example, realized by a computer including a CPU, a storage medium, an input/output module, and the like.  In other words, the function of each of blocks configuring the control unit 120 may be realized by executing a program stored in the storage medium by the CPU).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0134317 A1), in view of Cohen (US 7,564,469 B2), and in further view of Brent et al. (US 10,467,534 B1) referred to as Brent hereinafter.
Regarding Claim 4, Abe in view of Cohen teaches Claim 1. Abe in view of Cohen does not specifically teach obtaining a measurement from an input device. Therefore, Abe in view of Cohen fails to explicitly teach wherein obtaining the at least one measurement value comprises obtaining the at least one measurement value via an input device independent from the local measurement instrument.
However, Brent teaches wherein obtaining the at least one measurement value comprises obtaining the at least one measurement value via an input device independent from the local measurement instrument (Col. 16:65-67, the sensors used to gather information 
References Abe, Cohen and Brent are considered to be analogous art because they relate to systems with virtual reality devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an input device as suggested by Brent in the inventions of Abe and Cohen in order to apply a best fit analysis to eliminate non-matching possibilities and establish physical property values to estimate substance composition (See Brent, Col. 16:36-40).

Apparatus Claim 14 is drawn to the apparatus corresponding to the method of using same as claimed in Claim 4.  Therefore apparatus Claim 14 corresponds to method Claim 4, and is rejected for the same reasons of obviousness as used above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0134317 A1), in view of Cohen (US 7,564,469 B2), and in further view of Keene (US 2019/0355111 A1) referred to as Keene hereinafter.
Regarding Claim 6, Abe in view of Cohen teaches Claim 5. Abe further teaches wherein capturing the augmented image when the measurement instrument is located in a field of view of the AR device comprises capturing the image based on an input (Par. [0054], when the measurement value display 210 is located in the reading position (step S140; Yes), the three-dimensional information analysis unit 123 outputs to the camera 113, a trigger signal for indicating the timing that the appearance image of the measurement tool 200 needs to be captured). Abe does 
However, Keene teaches wherein acquiring the augmented image when the measurement instrument is located in a field of view of the AR device comprises capturing the image based on an input from an operator (Par. [0016], XR (extended reality) device displays data received from the XR inspection controller, receives commands via the sensors from the inspector. The location of the inspection probe may be identified by processing images collected by a camera of the XR device (e.g., via recognition of a hand), where the XR inspection controller may identify commands of the inspector based on hand gesture recognition, voice recognition, gaze recognition (e.g., staring at an option), and so on).
References Abe, Cohen and Keene are considered to be analogous art because they relate to systems with virtual reality devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an operator input device as suggested by Keene in the inventions of Abe and Cohen in order to allow integration of an XR device with an inspection system to improve the inspection process (See Keene, Par. [0017]).

Apparatus Claim 16 is drawn to the apparatus corresponding to the method of using same as claimed in Claim 6.  Therefore apparatus Claim 16 corresponds to method Claim 6, and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 7 - 10 and 17 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 7 and 17 specifically define the graphical element compares a position and/or an orientation of the object to be measured with a virtual position and/or a virtual orientation associated with a virtual representation of the object which is not readily taught or suggested by the prior art uncovered during search or made of record. Claims 8 – 10 and 18 - 20 are allowed for the reasons above by virtue of their respective dependencies.

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/            Primary Examiner, Art Unit 2425